IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE; SMITH & NEPI-[EW BIRMTNGHAM * MDL No. 2775
HIP RESURFACING GBHR) H[P Master Docket No. l:17-md-2775
IMPLANT PRODUCTS LIABILITY -
LITIGATION
* IUDGE CATHERINE C. BLAKE
* TI-IIS DOCUMENT RELATES TO
THE BI-IR TRACK ACTIONS
ONLY
=z<
*
* >z= a l
Memorandum

Smith & Nephew argues that 55 BHR track cases are time-barred under applicable state
law and therefore should be dismissed under Rule 12(b)(6).1 The court Will grant in part and
deny in part Smith & Nephew’s motion Most states, relevant to this suit, have discovery rules
that toll a statute of limitations period until a plaintiff discovers, or reasonably should discover,
that the defendant may be liable for her injury. The court generally will not rule on the timeliness
of any claim subject to a discovery rule, because the determination of when a claim accrues
under a discovery rule is fact-intensiveJ and therefore unsuited to decision at the motion to
dismiss stage. Whether a claim arising in a state without a discovery rule is timely, however, can
be determined from the face of the complaint alone, and the court may rule on those claims
Because Smith & Nephew properly identifies time-barred cases in that category, those cases will
be dismissed2 1

Standard of Review

To survive a motion to dismiss, the factual allegations cfa complaint “must be enough to

 

‘ Smith & Nephew’s motion applies only to cases filed and served by June 5, 2018.
2 Smith & Nephe\v’s motion was fully bricfed, and oral argument was heard on August 29, 2018.

1

raise a right to relief above the speculative level on the assumption that all the allegations in the
complaint are true (even if-doubtful in fact).” BellAtlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (internal citations omitted); “To satisfy this standard, a plaintiff need not ‘forecast’
evidence sufficient to prove the elements of the claim. However, the complaint must allege
sufficient facts to establish those elements.” Walrers v. McMahen, 684 F_3d 43 57 439 (4th Cir.
2012) (citation omitted). “Thus, whilea plaintiff does not need to demonstrate in a complaint
that the right to relief is ‘probable,’ the complaint must advance the plaintiffs claim ‘across the
line from conceivable to plausible.”’ Icf (quoting Twombly, 550 U.S. at 570). A court may
consider a statute of limitations defense on a motion to dismiss only “where the defense is
apparent from the face ofthe complaint.” Wright v. U.S. Posta! Service, 305 F. Supp. 2d 562,
563 (D. Md. 2004).

_ Summary of Arguments

The parties dispute two issues; (1) whether Smith & Nephew’s motion should be decided
before discovery; and (2) whether the claims identified by Smith & Nephew are time-barred
Smith & Nephew argues that each relevant state statute of limitations inquiry can be resolved by
looking to two dates, both easily identified by the fact of the plaintiffs’ complaints: (l) when the
complaint was filed; and (2) when the plaintiff received revision surgery. Smith & Nephew
argues that the court, therefore, may decide whether the plaintiffs’ claims are time-barred on a
motion to dismiss. The plaintiffs counter that the relevant dates for the statutory period cannot be
determined based on the face of the complaint alone. Many states implicated by the pending
motion to dismiss toll a statute of limitations period through either a discovery or fraudulent
concealment rule. In`either instance, factual inquiry beyond the four corners of the complaint

may be required

lb

On the merits, Smith & Nephew argued in its motion that each of the ~55 claims it
identified are time-barred because the complaints were filed well past the end of the applicable
statute of limitations period3 And Smith & Nephew identified five complaints that are time _
barred even accepting the plaintiffs’ theory of accrual The plaintiffs made two arguments in
response: (1) several of the cases Smith & Nephew identified as time-barred are in fact timely
even under the standards the company relied on; and (2) contrary to Smith & Nephew’s
contention, the earliest trigger for the limitations period Was the BHR recall announcement in

September 2015, not any earlier revision surgery.

Analysis
Summary
As discussed below, most of the plaintiffs’_ claims arising in states that employ a

discovery rule for personal injury or product liability claims will survive Smith & Nephew’s
motion to dismiss.4 Four complaints_Srajjfo)‘d v. Smith & Nephew, CCB-lS-?OS, Brz`rr v. Smith
& Nephew, CCB-l7-3421, Aaron v. Smith & Nephew, CCB-l7-3503, and Morgan v. Smith &
Nephew, CCB-l7-3377-are untimely even though they arise in states with-pa discovery rule
because they were filed outside of the statutory period, even under the_most lenient reading of
each respective state’s discovery rule. The plaintiffs’ arguments for fraudulent concealment and
equitable tolling impose requirements different from or in addition to FDA requirements and are
therefore preempted The court can, as a result, rule on the timeliness of claims arising from the

four states without a discovery rule_Alabama, Idaho, Michigan, and New York_without

 

3 Smith & Nephew further alleged that the breach of warranty claims raised under state law in all but seven of the
fifty five relevant complaints are untimely. (Defs.’ Mot. Dismiss at 13-14, ECF No. 795). For claims arising in
states with a discovery rule, the same arguments raised in the 12(b)(6) context, which lead this court to conclude that
further factual inquiry is required, apply.

4 To the extent plaintiffs’ allegations in 1|1] 23, 62, 72-74, 79, 102,103, 113, 255, 265-71, 369, and 461 of the Master
Amended Consolidated Complaint have not fulfilled Califomia’s pleading requirements for invocation of the
discovery rule, plaintiffs will be granted leave to amend their Master Amended Consolidated Complaint.

3

further factual inquiry_5 Because those claims were not filed within their applicable limitations
period, they must be dismissed Several of the express warranty claims, however, will survive

this motion to dismiss because Smith & Nephew has not challenged their timeliness

I.

The parties agree that five of the fifty-five complaints Smith & Nephew initially
identified as time-barred are in fact timely. In its reply, Smith & Nephew withdrew the following
complaints from its motion to dismiss: Stranger-McGorrin v. Smith & Nephew, CCB -17-2644,
Hopkins v. Smith &Nephew, CCB-l7-1077, Berg v. Smith & Nephew, CCB-17-1038, and Crews
v. Smith & Nephew, CCB-17-93 6. (Defs.’ Reply at 4, n.2, ECF No. 895). Smith & Nephew also
concurred with plaintiffs’ assertion that Sridham v. Smith & Nephew, CCB-l7-252 is not time
barred because it is a THA case, even though the plaintiff filed a short-form complaint alleging
that he received a BHR implant. (Ial). The court accepts Smith & Nephew’s revisions to its

initial motion to dismiss

II.

The court will grant Smith & Nephew’s motion as to the following four claims arising in_
Louisiana, Tennessee, Utah, and §alifornia. Though these states employ discovery rules that
generally would be ill-suited for a motion to dismiss, these particular claims are untimely even
based on the plaintiffs’ theory of accrual6 The sole Tennessee complaint at issue, Stajord v.
Smith & Nephew, CCB-lS-708, was filed on March 8, 2018, more than two years after the

September 2015 recall. Because Tennessee has a one-year statute of limitations period for

 

5 New York technically has an applicable discovery rule: NY CPLR § 214-c But because it is triggered by the
discovery of symptoms rather than the discovery of the symptoms’ cause, the court will classify it alongside
Alabama, ldaho, and Michigan. Because the date of accrual for New York plaintiffs is their revision surgery, the
court may determine the timeliness of claims brought under New York law without further factual inquiry.

5 The plaintiffs identified the September 2015 BHR recall as the date of accrual (Am. Compl., ECF No. 124 ‘,l 23;
Pls.’ Resp. Opp’n at 7, ECF No. 353).

product liability claims, this claim is untimely. See Tenn. Code Ann. § 28-3-104(b)(1). Utah has
a two-year statute of limitations period, Utah Code Ann. § 7 8B-6-706, and Brirt v. Smith &
Nephew, CCB-17-3421, was filed on November 17, 201'!7 more than two years afier the
September 2015 recall date. Louisiana has a one year statute of limitations,rLA. CIV. CODE art.
3492, and Aaron- v. Smith & Nephew, CCB-l7-3503, was filed on November 27, 2017, more than
one year after the September 2015 recall. California has a two-year statute of limitations period,
Cal. Civ. Proc. § 335.1, and Morgan v. Smith & Nephew, CCB-l7-3377, was filed on November
14, 2017, more than two years after the September 2015 recall date. Because these claims are

untimely even under the plaintiffs’ theory of accrual, they will be dismissed

III.

The court will deny Smith & Nephew’s motion as to all other claims subject to a
discovery rule.7 A discovery rule extends the period during which a plaintiff may bring suit by
changing the date of accrual_the moment when the statutory clock starts ticking_from the date
of the wrong or injury, to the date “when the plaintiff knew or, with due diligence, reasonably
should have known of the wrong.” Doe v. Archdiocese of Washington, 689 A.2d 634, 63 8-39
(Md. Ct. Spec. App. 1997). Some states apply products liability-specific discovery rules. In
Maryland, for example, a claim does not begin to accrue until “the plaintiff knows or through the
exercise of due diligence, should know of injury, its probable cause, and either manufacturer
wrongdoing or product defect.” Pemjzwalr Cor[._). v. Nasios, 550 A.2d 1155, 1165 (Md. 1988)
(emphasis added). The fact intensive nature of this latter formulation of the discovery rule is
obvious, and even the general discovery rule requires a court to determine when a plaintiff knew

or should have known that the injury was in fact one for which the defendant may be liable. That

 

7 Because Smith & Nephew’s motion to dismiss is denied for these claims, the court will not analyze the timeliness
of the breach of warranty claims brought under these states’ laws.

5

 

inquiry cannot be resolved simply by looking to the date on which ~a plaintiff had a revision
surgery, as Smith & Nephew suggests Revision surgery, alone, only tells a plaintiff that she is
suffering from complications as a result of her implant procedure, but it is silent as to the cause
of that complication Without more information, a reasonably conscientious patient could not
deduce whether the cause of her injury is her doctor’s malpractice, something unique to her own
medical history, an unfortunate but accepted ill-effect of the BHR device, or a true product

defect.

A medical complication therefore does not rise to “knowledge of an injury” for the
purposes of the discovery rule, because it may not in fact be a legally cognizable injury. Alaska,

Arizona, Arkansas, California, Indiana, Massachusetts, New Jersey, Ohio, Oregon, Pennsylvania

J

Utah, and Wisconsin recognize as much and apply some form of the discovery rule. As explored
below, these states’ discovery rules necessitate a fact-intensive inquiry, which cannot be

answered based on the face of the plaintiffs’ complaint alone.

Alaska:

Alaska applies a two-year statute of limitations period to personal injury claims ALASKA

STAT. § 09.10.070_ Alaska’_s discovery rule has three distinct components

(l) a cause of action accrues when a person discovers, or reasonably should have
discovered the existence of all elements essential to the cause of action; (2) a
person reasonably should know of his cause of action when he has sufficient
information to prompt an inquiry into the cause of action, if all of the essential
elements of the cause of action may reasonably be discovered within the statutory
period at a point when a reasonable time remains within which to file suit; . . .
[(3)] where a person makes a reasonable inquiry which does not reveal the
elements of the cause of action within the statutory period at a point where there
remains a reasonable time within which to file suit, the limitations period is tolled
until a reasonable person discovers actual knowledge of, or would again be
prompted to inquire into, the cause of action

Cameron v. State, 822 P.2d 1362, 1366-67 (Alaska 1991). As Smith & Nephew notes, a plaintiff
has “sufficient information to prompt an inquiry into his cause of action once the plaintiff learns
that he has a medically documented . . . condition.” Sopko v. Dowell Schlumberger, Inc., 21 P.3d
1265, 1271 (Alaska 2001) (quoting Cameron, 822 P.2d at 1367_). But this does not mean that the
statutory period will always begin to run at the time a plaintiff becomes aware of a medically
documented condition The statutory period will be tolled if, even though the plaintiff has
sufficient information to prompt an inquiry into the cause of action, the plaintiff cannot
reasonably discover all of the essential elements of the cause of action within the statutory period
with sufficient time remaining to bring suit. See Sopko, 21 P.3d at 1271-72; Cameron, 822 P.2d

at 1367.

Causation is an essential element of a cause of action See Cameron, 822 P.2d at 1367.
The complaints do not delineate when causation became or reasonably should have become
apparent But based on the plaintiffs’ allegations that Smith & Nephew failed to disclose or, in
some cases, affirmatively misrepresented information regarding the safety of the BHR device, it
is plausible that causation could not reasonably have been discovered within the statutory period,
and the statute of limitations period should therefore be tolled (Am. Compl., ECF No. 124, at
1111 21, 23, 62, 72-74, 79, 102,103, 113, 255, 265_71, 369, an_d 461). Because the determination
of when the plaintiffs either did or reasonably could have discovered the cause of. their injuries
requires further factual development, Smith & Nephew’s motion to dismiss claims filed under

Alaska law will be denied

Arizona:

Under Arizona law, product liability actions have a two-year statute oflimitations, ARIZ.
REV. STAT. § 12-542, and “a cause of action accrues, and the statute of limitations commences,
when one party is able to sue another.” Murrell v. Wyeth, Inc., No. 2:13-28801, 2013 WL
1882193_', *3 (D. Az. May 3, 2013).8 “[A] plaintiff s cause of action does not accrue until the
plaintiff knows or, in the exercise of reasonable diligence, should know the facts underlying the
cause.” Id. In a products liability case, the plaintiffs must know the product was:

[l]n some way causally connected to their injuries It is not enough that a person
comprehend the “what” of her injury; there must also be reason to connect the

“what” to a particular “who” in such a way that a reasonable person would be on
notice to investigate whether the injury might result from fault.

]d. (internal citations and quotations omitted).

The Arizona Supreme Court has noted that the “important inquiry in applying the
discovery rule is whether the plaintiff s injury or the conduct causing the injury is difficult for
the plaintiff to detect.” Gust, Rosenfeld & Henderson v. Prudenrial Ins. Co. OfAmerica, 182
Ariz. 586, 589 (Az. 1995) (noting also that the discovery rule often applies when “the defendant
has been ina far superior position to comprehend the act and the injury”) (quoting Aprz`l Enrers.
V. KTTT/, 195 Cal.Rptr. 421, 436 (Ct.App. 1983)). In cases where “an unfortunate result would
immediately put the plaintiff on notice that the result is not only unfavorable but might be
attributable to some fault and should be investigated,” the statutory period begins to run at the
time of physical injury. Walk v. Ring, 202 Ariz. 310, 314 (Az. 2002). Examples in this first

category of cases, where harm and the possibility of wrongful conduct are immediately obvious,

 

3 Unpublished opinions are cited not for their precedential value but for the soundness of their reasoning and
because of the parties’ reliance on them.

include anesthesia-induced brain injury and death during elective outpatient surgery and injury to
a party’s hand during a dental procedure Id

But there are also cases where the ‘.‘factual context does not permit finding, as a matter of
law, that a patient was promptly on sufficient notice of the confluence of ‘what’ and ‘who’ and
that an unhappy result should be investigated to determine whether it is attributable to fault of
those responsible for the patient’s care.” Ici Illustrating this latter category, the Arizona Supreme
Court pointed to Morrison v. Acton, 68 Ariz. 27 (1948), where the statute of limitations was
tolled because the plaintiff knew his jaw pain resulted from a dental procedure, but was not
aware of his dentist’s negligence Walk, 202 Ariz. at 315. This case falls squarely in the latter
camp. Based on the face of the complaint alone, this court cannot determine when plaintiffs
knew or reasonably should have known not only what caused their injury, but also who was
responsible for their harm. This is especially true given the informational asymmetries a
layperson faces when they receive medical care.

Smith & Nephew points to language from Roulsron v. Foree Tire Co., No. 88-2691, 1990
WL 35216 (9th Cir. 1990), to bolster its case. (Defs.’_ Reply Ex. D at 3, ECF No. 895-1). In
Roulsron, the Ninth Circuit, presented with a factual scenario that the Arizona Supreme Court
had not clearly addressed surmised that the Arizona Supreme Court would likely only require
plaintiffs to have knowledge that a product was causally connected to their injuries, rather than
knowledge about a specific product defect But this language is not compelling for several
reasons: It is not a published opinion; it is not binding on the Arizona Supreme Court; it predates
cases such as Walk, 202 Ariz. at 314-19, which articulates the-Arizona Supreme Court’s current
understanding of the state’s discovery rule; and the facts at issue in Roulsron differ in important

ways from the facts in the present case. In Roulston, the product in question was a new tire,

which exploded, causing injury. This sort of “catastrophic event’7 gives an injured party more .
immediate cause to “investigate possible culpability” than an adverse medical condition, where
informational asymmetries affect a layperson’s ability to determine cause. Murrell, 2013 WL

1882193, at *4.
Arkansas:

Under Arkansas law, a three-year statute of limitations period applies to product liability
actions ARK. CODE ANN. § 16-116-203. “[l]n product liability cases, the statute of limitations . .
. does not commence running until the plaintiff knew or, by the exercise of reasonable diligence,
should have discovered the causal connection between the product and the injuries suffered.”
Martin v. Arrhur, 3 S.W.3d 684, 690 (Ar. 1999). Smith & Nephew alleges that revision surgery
alone put the plaintiffs on notice of a causal connection between the BHR device and their
suboptimal health outcomes But without additional information_such as the extent to which the
plaintiffs" physicians parroted Smith & Nephews’ assurances about the device’s safety, or
whether the plaintiffs were told their maladies were due to some other mishap during
implantation surgery, such as surgical error-the complaint alone cannot pinpoint the date the

causal link between the harm and the BHR device was discovered
California:

California law imposes a two-year statutory period for personal injury actions CAL. CIV.
PROC. § 33 5.1. California similarly has a discovery rule. Under its discovery rule:

a cause of action accrues and the statute of limitations begins to run when the plaintiff

has reason to suspect an injury and some wrongful cause, unless the plaintiff pleads and

proves that a reasonable investigation at that time would not have revealed a factual basis
for that particular cause of action

10

Fox v. Ethicon Endo-Surgery, Inc., 110 P.3d 914, 917 (Cal. 2005). “[P]laintiffs are required to
conduct a reasonable investigation after becoming aware of an injury, and are charged with
knowledge of the information that would have been revealed by such an investigation.” Id. at
920. Injury “means both a person’s physical condition and its negligent cause.” Id. at 920 n.2. In
other words, it is the discovery that a plaintiffs injury results from a wrongful cause, rather than
the initial diagnosis, which triggers the statute of limitations period “[A] plaintiffs ignorance of
wrongdoing involving a product’s defect will usually delay accrual because such wrongdoing is
essential to that cause of action.” Fox, 110 P.3d at 924.

In order to invoke California’s discovery rule, however, a “plaintiff whose complaint
shows on its face that his claim would be barred without the benefit of the discovery rule must
specifically plead facts to show (1) the time and manner of discovery and (2) the inability to have
made earlier discovery despite reasonable diligence.’.’ Id. at 920-21, “The first prong requires
plaintiffs to allege facts showing the time and surrounding circumstances of the discovery of the
cause of action upon which they rely.” E-Fab, Inc. v. Accountants, Inc. Servl'ces, 153 Cal. App.
4th 1308, 1324 (Cal. Ct. App. 2007) (internal quotations omitted). The second pleading
requirement is satisfied by pleadings which “do not suggest any circumstances that should have _

alerted plaintiff to its injury at defendant’s hands.” Id. at 1325.

The plaintiffs allege that Smith & Nephew failed to disclose or, in some cases,
affirmatively misrepresented the safety of its product. (Am. Compl., ECF No. 124 at ‘|l‘|l 21, 23,
62, 72-74, 79, 102,103, 113, 255, 265-71, 369, 461). Plaintif`fs argue this made it more likely
that patients’ physicians would parrot the company’s assertions, and less likely that even the
most diligent plaintiffs would discover Smith & Nephew’s‘wrongfill conduct For example,

plaintiffs allege that Smith & Nephew’s failure to notify physicians and patients about the need

11

for metal ion testing after.voluntarily recalling the BHR device in June 2015 from US markets
for all women, all men age 65 or older, and all men requiring fernoral head sizes 46 mm or
smaller, “resulted in delayed testing and/or awareness about the health hazards posed by their
BHR devices.” (Id. at ‘|l 21). While these assertions may suffice to fulfill the second part of
California’s pleading requirements and support the plaintiffs’ claim that complaints brought
under California law did not accrue until the fill-scale September 2015 BHR recall, plaintiffs
have not adequately pleaded facts to establish the time and manner of discovery. Plaintiffs will
therefore be granted leave to amend their complaint to reflect the time and manner of their

discovery of the harm.
Indiana:

Indiana law applies a two-year statutory period to product liability actions IND. CODE
ANN. § 34-20-3-1(b)(1). “[T]he Indiana statute of limitations begins to run from _the date that the
plaintiff knew or should have discovered (1) that the plaintiff suffered an injury or impingement,
and (2) that the injury or impingement was caused by the product or act of another.” DuRocher v.
Ridde!l, Inc., 97 F.Supp.3d 1006, 1029 (D. S.D. 2015) (quoting Evenson v. Osmose Wood
Preserviug Co. ofAm., Inc., 899 F.2d 701, 703 (7th Cir. 1990)). “[A] person knows or should _
have discovered the cause of his injury when he has or should have discovered some evidence
that there was a reasonable possibility that his injury was caused by the act or product of
another.” fci This requires more than “mere suspicion.” jul Under Indiana law, a layperson’s
suspicions alone, without corroboration fi'om a doctor or another external source, is not enough
to trigger accrual of the cause of action Compare Eveuson, 899 P.2d at 704 (cause of action did
not accrue until layperson’s own suspicions were corroborated by doctors), with Mr'ller v. A.H.
Robl'ns Co., 766 P.2d 1102, 1106 (7th Cir. 1985) (cause of action accrued because layperson’s

12

suspicions could be corroborated by"hospital discharge summary, which identified the likely

cause of her injuries).

Based on the face of the complaint alone, the court cannot determine when plaintiffs’
knowledge about the cause of their injuries rose above “mere suspicion.” Suboptimal surgical
outcomes can result from a slew of possible causes, and further factual inquiry is necessary to
determine what information the plaintiffs received that might have corroborated their own

suspicions about the BHR device.
Massachusetts:

Under Massachusetts law, personal injury actions are subject to a three-year statutory
period MASS. GEN. LAWS ANN. ch. 260, § 2A. And Mrissachusetts’s discovery rule applies to
product liability civil actions Fl`dler v. E.M Parker Co., 476 N.E.2d 595, 602 (Mass. 1985).
Under Massachusetts’s discovery rule, a “cause of action does not accrue until [a plaintiff]
knows or reasonably should have known that she was injured at the defendant’s hands.” Lareazr
v. Page, 840 F.Supp. 920, 925 (D. Mass. 1993) (citing Fidler v. Eastuzan Kodak Co., 714 P.2d
192, 199 (lst Cir. 1983). Knowledge of the likely cause of a plaintiffs injury requires “a belief
that the defendant’s conduct likely or probably caused the injury, and second, some justification
for that belief.” Pirrs v. Aerolire SPE Corp., 673 F.Supp. 1123,1128 n.7 (D. Mass. 1987). And in
the product liability context, this requires “knowledge that one has been harmed by defendant’s

product,” but does not require knowledge that the defendant breached a legal duty. See_ Easrman

Kodak, 714 F.2d at 199.

Based on the face of the plaintiffs’ complaints alone, it is not clear that revision surgery

put the plaintiffs on notice of the likely cause of their injuries Revision surgery alone only

13

denotes the need for remedial measures; it does not identify whether the cause of an individual’s
maladies are the result of the BHR product, surgical error, or some aberration unique_to the
patient’s medical history. And because the court’s inquiry at the motion to dismiss stage is
bounded by the information presented in the complaint, the court cannot determine when the
Massachusetts plaintiffs knew or reasonably should have known the likely cause of their injuries

Smith & Nephew’s motion to dismiss these claims as untimely therefore will be denied

New .Tersey:

Under New Jersey law, a two-year statutory period applies to claims of personal injury
and product liability. N.J. STAT. ANN § 2A:14-2. New Jersey’s discovery rule “prevents the
statute of limitations from running when injured parties reasonably are unaware that they have
been injured, or, although aware of an injury, do not know that the injury is attributable to the
fault of another.” Kendall v. Hojirzan-La Roche, Inc., 36 A.3d 541, 552 (N.J. 2012). A claim
therefore accrues when the plaintiff knows she has been injured and has “‘reasonable medical
information’ that connects an injury with fault.” Id. at 553 (quoting Vispr`siano v. Ashland Chem.
Co., 527 A.2d 66, 76 (1987)). 1

New Jersey’s discovery rule cannot be applied devoid of context; it is “a highly fact-
specific inquiry” that varies based on the type of injury and the information available to the
plaintiff regarding fault. Yarchak v. Trek Bicycle Corp., 208 F.Supp.2d 470, 480-81 (D. N.J.
2002). Smith & Nephew suggests that the need for remedial surgery sufficed to put the plaintiffs
on notice not only that they were injured, but also that their injury was due to the fault of
another. (Defs’ Reply Ex. D at 15, ECF No. 895). But based on the complaints alone, it is not
clear what information the plaintiffs received regarding either the source of their injury, or the

existence of fault. In determining whether a plaintiff had “reasonable medical information” to

14

connect their injury to fault, for example, New Jersey courts frequently consider whether a
plaintiff s physicians “dismissed or downplayed” the causal connection between a product and
the plaintiffs injury. See-Yarchak, 208 F.Supp.2d at 488; Vr`spisiano, 527 A.2d at 69-70.‘
Without a clearer~picture of the facts, including what, if anything, the plaintiffs’ doctors said
regarding potential fault, th`e court cannot determine when the plaintiffs’ claims accrued Smith
& Nephew’s motion to dismiss the claims of the New Jersey plaintiffs as untimely therefore will

be denied
Ohio.'

Ohio Revised Code § 2305_10(A) governs product liability civil actions commenced after
April 7, 2005, and imposes a two-year statute of limitations for product liability claims and
claims of bodily injury, unless plaintiffs invoke § 2305.10(B), the statutory discovery rule, which

tolls the accrual of a claim until;

[T]he plaintiff is informed by competent medical authority that the plaintiff has an ~
injury that is related to the exposure, or upon the date on which by exercise of
reasonable diligence the plaintiff should have known that the plaintiff has an
injury that` ls related to the exposure, whichever date occurs first

Ohio R. C § 2305. 10 ,Musgmve v. Breg, Inc., 2011 WL 5299489, *3 (S. D. Ohio Nov. 4, 2011).

Ohio courts have read § 23 05. 10_(B) as requiring that plaintiffs have knowledge that their
injury was caused by defendant’s wrongful conduct See Hr_rrc_hens v. Abbotr Labomtories, Inc.,
2016 WL 5661582,. *11 (N.D. Ohio Sept. 30, 2011) (“[B]oth [§ 2305_10] an_d Ohio Supreme
Court precedent clearly hold that a cause of action does not arise and/or accrue until the plaintiff
discovers the injury was caused by wrongful conduct.”); Pertr`r v. SmithKline Beecham Corp.,

2010 WL 1463479, *2 (S.D. Ohio April 13,'2010) (holding the discovery rule set forth in §

2305.10(B) is comprised of twopar`ts'. ‘(1) a plaintiff must.know or reasonably should know that

15

he has been injured, and (2) a plaintiff must know or reasonably should know the defendant’s
conduct proximately caused the plaintiffs injury.”’) (quoting Vl`ock v. Srowe-Woodward Co., 13
Ohio App.3d 7, 12.(Ohio App. 6 Dist. 1983)). Further the Sixth Circuit, applying Ohio law, has
held that a claim will accrue only if the plaintiff is “alerted to the fact that an implanted medical
` device is defective.” Dtmn v. Erhr'con, Inc., 167 Fed. Appx. 539, 541 (6th Cir. 2006)', Grr`y$n v.

Am. Med. Sys., 1997 WL 6131, *2 (6th Cir. lan 7, 1997).9

Based on the face of the complaints alone, the court cannot determine when the Ohio
plaintiffs learned not only that they were injured, but also that their injury was due to either
Smith & Nephew’s conduct, or to a product defect. Smith & Nephew’s motion to dismiss these

claims therefore will be denied

Oregon:

In 2003, the Oregon legislature enacted HB 2080, which modified the state’s discovery
rule for product liability civil actions so that the two-year statute of limitations, OR. REV. STAT.
ANN. § 30.905, begins to run when “the plaintiff first discovers or, in the exercise of reasonable
care, should have discovered that the injury or other damage complained of exists and was the
result of a product defect.” Fox v. Collins, 162 P,3d 998, 1000 (Or. Ct. App. 2007); see also
Srromenger 1`». Noveer Pharmaceuncals Corp., NO. 3;12-cv-00686-HU, 2012 wL 6649186, *5
(D. Or. Oct. 22, 2012). This modern formulation of the state’s discovery rule applies-to injuries
that occurred af`ter January 1, 2004. See Srromenger, 2012 WL 6649186, at*5. David DunsmoreJ

the only Oregon plaintiff who Smith & Nephew alleges has time-barred claims, received his

 

9 In Grr'jjin, the plaintiffs claim accrued on the date of revision surgery because this was the date the plaintiff was
informed that the product was defective Grr'jjin, 1997 WL 6131, at *2; see also Grant v. Memry Corp., 2006 WL
2794732, *4 (Sept. 27, 2006) (interpreting Grr'jin, 1997 WL 6131, at *2). This does not support Smith & Nephew’s
contention that revision surgery triggered the statutory period unless the plaintiffs learned the BHR device was
defective on the date of their revision surgery_information which is not before the court at this time.

16

BHR device in 2009. I~]B 2080 therefore applies Dunsmore, l:l7-cv-02620. And revision
surgery alone does not necessarily put plaintiffs on notice.,of a product defect. Further factual
development is therefore required to determine when Dunsmore learned the BHR product was

faulty.

Smith & Nephew relies on the text of O.R.S. § 30.905, which states that a product
liability civil action must be commenced “not later than two years after the plaintiff discovers or
reasonably should have discovered, the personal injury or property damage and the causal
relationship between the injury or damage and the product, or the causal relationship between the
injury or damage and the conduct of the defendant.” O.R.S. § 30.905f1). In doing so, Smith &
Nephew ignores the Oregon precedent which has read O.R_ S. § 30.905 to require knowledge of a
product defect. See Fox, 162 P.3d at 1000', Srromenger, 2012 WL 6649186 at *5. And even if the
court were to take Smith & Nephew’s assertion at face value, th`e complaint alone does not

establish when Dunsmore discovered the causal relationship between his injury and either the

BHR device or Smith & Nephew’s allegedly tortious conduct

Pennsylvania:

Pennsylvania applies a two-year statutory period to personal injury causes of action Title
42 PA. STAT. AND CoNs. STAT. ANN. § 5524(2), (7). Under Pennsylvania’s discovery rule, the
statutory period commences when the plaintiff “knows or reasonably should know: (1) that he
has been injured, and (2) that his injury has been caused by another party’s conduct.” Roma_h v.
Hygienic Saniratr`on Co., 705 A.2d 841, 857 (Pa. Super. 1997) (quoting Redenz ex re]. Redenz v.
Rosenberg, 360 Pa.Super. 430, 520 A.2d 883, 885 CPa.Super.1987)). The requirement of

knowledge that an individual’s injury was caused by another party’s conduct is‘met by inquiry

17

notice, “actual or constructive knowledge of at least some form of significant harm and of the
factual cause linked _to another’s conduct, without the necessity of notice of the full extent of the
injury, the fact of actual negligence, or precise cause.” Danysh v. E!r` Ll`lly and Co., No. 1-10-
CV-02116, 2011 WL 4344601, *7 (M.D. Pa. July 13, 2011). And “awareness of injury and
suspicion of its cause” have been held to trigger the statutory period Id. at *8 (citing Gleason v.
Borough ofMoosl`c, 15 A.3d 479, 485 (Pa. 2011). This is a “fact intensive” inquiry ordinarily left
to the jury. Gleason, 15 A.3d at 485.

Smith & Nephew argues that revision Surgery alone sufficed to trigger the statutory
period because it rose to` the level of inquiry notice. (Defs.’ Reply Ex. D at 20, ECF No. 895).
But based orr the face of the plaintiffs’ complaints it is not clear what, if any, information the
plaintiffs had regarding the cause of their injuries at the time of the revision surgery. Without
further factual development, the court cannot say with certainty when the plaintiffs’ claims
accrued Smith & Nephew’s motion to dismiss these claims as untimely therefore will be denied

Utah:

In Utah, a product liability action “shall be brought within two years from the time the
individual who would be the claimant in the action discovered or in the exercise of due diligence
should have discovered both the harm and its cause.” UTAH CODE ANN. § 78B-6-706. The
“relevant harm is the physical injury or illness suffered by the plaintiff as a result of the
defendant’s conduct.” Adams v. Amerl'ca)i Medical Systeng, ]nc., 705 Fed App’x. 744, 746 (10th
Cir. 2017). Causation is a murkier inquiry. The Utah Supreme Court has not addressed whether
discovery of the harm’s cause requires mere knowledge that the harm is caused by the product,
or knowledge that the harm is caused by a product defect. Ici at 747 n5; In re Bosron Scienrijic

Corp., 2015 wL 1466746, ar *4 (s.D. w.va. Mar. 30, 2015), aaa 647 Fed.Appx_ 134 (4111 cir.

18

 

2016) (per curiam). And district courts that have addressed this question are split on the issue.
Compare Bridgewaters v. Toro-Co., 819 F.Supp. 1002, 1008-09 (D. Utah 1993) (knowledge of
product defect triggers statute of limitations), with fn re Boston Scz`entl'jic Corp., 2015 WL
1466746 at *4 (statute of limitations begins to run once “possible causal relation” between injury
and product is discovered). Because Utah courts have not addressed this issue squarely, this

thorny question will not be resolved at the motion to dismiss stage.
Wisconsin:

Under Wisconsin law, personal injury causes of action have a three-year statute of
limitations WIS. STAT. ANN. § 893.54, and “a cause of action cannot be said to accrue until the
claimant discovers both the nature of his or her injury and its cause-or at least a relationship
between the event and injury.” S.J.D. v. Mentor Corp., 463 N.W.2d 873, 875 (W is Ct. App_
1990)). And “the relationship between the injury and its_cause must be more than a layperson’s
hunch or belief.” Id. The claimant must have an “,objective basis for determining that the
defendant had a role in causing his or her injuries” Id. at 877.

Smith & Nephew contends that the medical complications which compelled the
plaintiffs’ revision surgery were a sufficiently objective basis .to allow the plaintiffs to discover
the cause of their injury. (Defs.’ Reply at 7, ECF No. 895). The S.J.D. court concluded that the
results of the plaintiffs exploratory surgery provided the plaintiff with an objective basis for
determining the defendant’s role in causing the plaintiff s injury, allowing`the cause of action to
accrue. S..ID., 463 N.W.2d at 877. But the court cannot reach a similar conclusion here. T he
exploratory surgery in S.J.D. was conducted for the sole purpose of determining_whether the
plaintiffs prosthesis was faulty And though the S.J.D. court does not say so explicitly, the
results of the surgery likely were conveyed to the plaintiff after the surgery By contrast, when .

19

the Wisconsin plaintiffs in this case received revision surgery, the goal was to remediate rather
,
than to determine causation And based on the face of the complaint alone, it is not clear what
information if any, the plaintiffs received either before or after their revision surgeries that might
have provided an objective basis for discovering Smith & Nephew’s role in causing their
injuries
Further factual inquiry is required to determine when the plaintiffs had an objective basis

for assessing Smith & Nephew’s role in causing their injuries The court therefore will deny

Smith & Nephew’s motion to hold these claims untimelyl

IV.

As discussed above, discovery rules are inherently fact-bound Their application demands
inquiries into the plaintiffs’ states of mind and medical histories which ordinarily cannot be
resolved on the face of the MACC and the plaintiffs’ short-form complaints Four states
however-Alabama, Idaho, Michigan, and New York_either do not have a discovery rule that
applies to personal injury or product liability claims or a determination of whether claims arising
from those states are timely may be made on the face of the plaintiffs’ complaints
notwithstanding the state’s discovery rule. See Pcryrorr v. Monsanro Co., 801 So.2d 829, 835 (Al.
2001) (“The fact that a plaintiff discovers damage for the first time outside the limitations period
does not save the plaintiff because this Court has declined to apply a ‘discovery rule.”’); lDAHO
CODE ANN. § 5-219(4) (In all actions “whether arising from professional malpractice or
otherwise, the cause of action shall be deemed to have accrued as of the time of the occurrence,
act or omission complained of, and the limitation period shall not be extended by reason of any
continuing consequences or damages.”); Trentadue v. Buckler lawn Sprr'nkler, 738 N.W.Zd 664,

670 (Mich. 2007) (holding that § 600.5827 supplanted Michigan’s common law discovery rule,
` 20

and save for a few statutory carveouts where the statutory period is tolled claims accrue at the
time the wrong occurs); Gaillard v. Bayer Corp., 986 F.Supp.2d 241, 245-46 (E.D.N.Y. 2013)
(Under C.P.L.R. § 214-c, New York’s discovery rule,“[tjhe three year limitations period runs
from the date when plaintiff first noticed symptoms rather than when a physician first diagnosed

those symptoms.” (quoting Golletta v. Stryker Corp., 283 F.Supp.2d 914, 917 (S.D.N.Y. 2003))).

rfhat is so, however, so long as the plaintiffs have not sufficiently alleged that Smith &
Nephew fraudulently concealed the plaintiffs’ causes of action or, where a jurisdiction treats
these doctrines differently, that their limitation periods should not be equitably tolled Alabama,
Idaho, Michigan, and New York each tolls a.limitations period where “the plaintiff is prevented `
from filing an action within the applicable statute of limitations due to his or her reasonable
reliance on deception, fraud or misrepresentations by the defendant.” Purrer v. Noth Shore
Universl`ty Hosp., 858 N.E.2d 1140, 1142 (N.Y. 2006); see also DGB, LLC v. Hinds, 55 So.3d
218, 224-25 (Al. 2010) (holding that a statute of limitations will be tolled where a defendant
fraudulently conceals “the existence of a cause of action from the party in whose favor the cause
of action exists.”) (emphasis omitted); Theriaulr v. A.H. Robins Co., Inc., 698 P.2d 365, 369
(Idaho 1985) (explaining that a “defendant will be estopped from raising the statute of limitations
as a bar to plaintiffs action where defendant’s representations or conduct dissuaded the plaintiff
prosecuting his or her cause of action during the statutory period”); Trenradne, 738 N.W.2d at
679 (MCL 600.5855, Michigan’s li'audulent concealment statute, tolls the statutory period).
Fraudulent concealment, then, raises factual questions akin to those raised by the discovery rule,
about a defendant’s conduct, and a plaintiffs reliance on that conduct, that are difficult to answer

by referencing the complaints alone. Thus, if the plaintiffs have adequately alleged fraudulent

21

concealment, claims arising under the laws of Alabama,- Idaho, Michigan, and New York should

be decided after discovery

A.

Because the plaintiffs’ arguments for fraudulent concealment are preempted, however,
the court finds that the plaintiffs have not adequately alleged fraudulent concealment Under
Rz'egel v. Medtrom`c, Inc., 552 U.S. 312 (2008) state law requirements are expressly preempted
under the Medical Device Act if`: (1) “the Federal Government has established requirements
applicable to” the relevant medical device and (2) the state law requirements are “different from,
or in addition to” those requirements and “relate to [the] safety and effectiveness” of the device.
Riegel, 552 U.S. at 321-24. Laws that parallel federal requirements, however, escape express
preemption

The plaintiffs argue that Smith & Nephew fraudulently concealed their causes of action
by failing to disclose that it was no longer protected by its Pre-Marl<et Approval agreement with
the FDA and by failing to warn patients and the medical community that the BHR device was
defective and unsafe But the plaintiffs’ arguments cannot support a claim of fraudulent
concealment f`or, as the court has held, Smith & Nephew was not federally required to disclose l
adverse incidents concerning the BHR device to any person or entity other than the FDA, and
Smith & Nephew never lost its PMA. And the decision as to whether Smith &.Nephew should

have lost its PMA is left solely to the FDA.10 Thus, the plaintiffs’ arguments either misstate the

 

w Smith & Nephew argues that the court already rejected the plaintiff s fraudulent concealment argument in its
March 2018 ruling on its motion to dismiss the plaintiffs Master Amended Consolidated Complaint. (Defs.’ Mot.
Dismiss at 13, ECF No. 795; ECF No. 608). But the court only held, as it does here, that the plaintiffs cannot claim
Smith & Nephew lost premarket approval as a result of its conduct In Re: Smith & Nephew, 300 F. Supp. 3d at 737
n.S (D. Md. 2018).

22

facts or are expressly preempted because they would impose requirements different from, or in

addition to, those imposed by the FDA.ll

B.

Because the plaintiffs’ fraudulent concealment claim is preempted, the plaintiffs cannot
toll the statutes of limitations in Alabama, Idaho, Michigan, or New York on that ground And,
even to the extent Alabama, Idaho, Michigan, and New York recognize an equitable estoppel .
doctrine that covers not only fraudulent concealment but also affirmative misrepresentation, the
plaintiffs will find no further grounds for relief.

New Yorl< provides the “extraordinary” remedy of precluding a defendant from using the
statute of limitations as a defense “where it is the defendant’s affirmative wrongdoing . . . whichl
produced the long delay between the accrual of the cause of action and the institution of the legal
proceeding_” Putter v. North Shor'e Um'v. Hosp., 858 N.E.2d 1140, 1142 (NY 2006). But
plaintiffs may only invoke this doctrine if they carr allege ‘isubsequent and specific actions by
defendants that somehow kept the plaintiff from timely bringing suit.” Ztmzpano v. Quinn, 6
NY3d 666, 674 (`NY Ct. App. 2006); see also Theriault, 698 P_2d at 369 (explaining that a
“defendant will be estopped from raising the statute of limitations as a bar to plaintiffs action
where defendant’s representations or conduct dissuaded the plaintiff prosecuting his or her cause
of action during the statutory period”). Beyond their fraudulent concealment arguments, the
plaintiffs allege only one instance within the statutory period where Smith & Nephew allegedly

concealed its legal liability or otherwise dissuaded plaintiffs from initiating suit_the letter to

 

“ If the plaintiH`s had argued that Smith & Nephew concealed its liability through affirmative statements,
unapproved by the FDA, their claim might not be preempted But as it is, relying only on paragraphs 265-71 of the
MACC, the plaintiffs’ claims rest entirely on Smith & Nephew having lost PMA approval and failing to disclose
information about the BHR device The plaintiffs do bring the court’s attention to a letter sent by Smith & Nephew
to plaintiff Eleanor Cannan that states Smith & Nephew cannot be sued under Supreme Court precedent (Pls.’ Resp.
to t.Defs’ Mot Dismiss Ex. A, ECF No. 853-1). To the extent the court can consider the letter, it is relevant only to
the Arizona plaintiff to whom it Was sent.

23

- plaintiff Eleanor Cannan. (Pls.’ Resp. to Defs.’ Mot. Dismiss Ex. A, ECF No. 853~1). To the
extent the court can consider this letter, it is only relevant to the Arizona plaintiff to whom it was
sent. The remainder of the arguments the Master Amended Consolidated Complaint raised
regarding misrepresentation aver that Smith & Nephew’s misrepresentations lulled doctors and
patients into selecting the BHR device. This speaks to the existence of an underlying cause of
action, but it is not the sort of subsequent misrepresentation made during the statutory period that
Would_support equitably estopping defendants from invoking the statute of limitations Because
plaintiffs’ fraudulent concealment arguments are preempted and there are no firrther grounds to
support an equitable estoppel argument_save for plaintiff Cannan’s letter_the court will
dismiss the complaints discussed below.12

In Alabama, the claims raised in Maize v. Smith & Nephew, CCB-17-2388, save for the
breach of warranty claims, should be dismissed13 Alabama applies a two-year statute of
limitations that begins running once a plaintiff is injured AL_A. CODE §6-2-38. As Smith &
Nephew recognizes, the latest the plaintiff was injured is the date of` the revision surgery.-i-Iere,
that date was February 24, 2015, but Mar'ze was not filed until July 2017, nearly five months
after the two-year limitations period had ended Plaintiffs argue that Alabama’s continuous tort
doctrine should apply to prevent the dismissal of these claims But that doctrine “describe[s] a
defendant’s repeated tortious conduct which has repeatedly and continuously injured a plaintiff.”
Moon v. Harco Drugs, Inc., 435 So.2d 218, 220 (Ala. 1983). Archetypical continuous torts are

continuous exposure to a harmful substance in the workplace, and damages for a contaminated

 

12 Smith & Nephew alleges in its reply that the letter to.CaIman and the email correspondence between Cannan and
Smith & Nephew demonstrate that Cannan was likely aware of the causal connection between the BHR device and
her injury as early as 2014, when she began leaving messages for Smith &_Nephew representatives (Defs.’ Reply at
17-'19, ECF No. 895; Pls.’ Resp., Ex. B, ECF No. 853-2). Because this inference is available only based on
information outside of Cannan’s complaint, the court will not consider it at the motion to dismiss stage

13 Smith & Nephew has not challenged the timeliness of the breach of warranty claims raised in this complaint
(Defs.1 Mot. Dismiss1 Ex. C at n. l, ECF No. 795-5).

24

waterway Id at 220-21. Harm in the present case is not the sort of continuous and indivisible
harm that allows f`or invocation of the continuous.tort doctrine And even under the continuous
tort doctrine, “the statutory period of limitations for a continuous tort begins to run from the date
of injury . . . the day on which the plaintiff was last exposed to the damage.” Jerkins v. Lincoln
Elec. Co., 103 So.3d 1, 8 (Ala. 2011). For the purposes of the present case, this date of injury
would be, at the latest, the date of the revision surgery, and therefore the claims raised in
Maize_save for the breach of warranty claims, Which Smith &- Nephew has not challenged as

untimely in this motion to dismiss_-are time-barred `

In Idaho, a state with a two-year statute of limitations, IDAl-IO CODE ANN. § 5-219, three
cases must be dismissed; Botkin v. Smith &Nephew, CCB-l7-2606; Carrera v. Smith &Nephew,
CCB-17-3544; and Kinghorn et al. v. Smith & Nephew, CCB-17-2653. Revision surgery
occurred in Botkin in January 2014, but the case was not filed until September 2017', in Carrera
surgery was performed in September and December of 2013, and the case was filed in November
2017; and in Kl'nghorn surgery occurred in October 2013, but the case was filed in September
2017. Because all three of these cases were filed after the two-year statute of limitations had

ended they are time-barred and will be dismissed

In Michigan, a state with a three-year statute of limitations, MICH. COMP. LAWS ANN. §
600.5805(10), and no applicable discovery rule, MICH. COMP. LAWS ANN. § 600.5827, one case
is time-barred McLaughlin v. Smith &Nephew, CCB-l7-2657. McLaughlin’s revision surgery

occurred during July 2007, but McLaughlin’s complaint was not filed until September 8, 2017.

Finally, under New York’s discovery rule, a three-year statute of limitations applies to

personal injury claims arising from “the latent effects of exposure to any substance or

25

combination of substances.” NY CPLR § 214-c Because this statutory period is triggered at the
moment of discovery of symptoms rather than the discovery of the symptoms’ cause, the
timeliness of the plaintiffs’ claims may be determined based on the complaints Gaillard, 986
F.Supp.2d at 245-47. Further, New York applies a four-year statute of limitations to breach of
warranty claims NY UCC § 2-725. Under New York law, the plaintiffs’ claims in nine cases_
save for the breach of warranty claims in five casesl"‘_are therefore time-barred (1) Aitcheson
v. Smith & Nephew, CCB-18-252_revision on September 24, 2013, filed on January 26, 2018;
(2) Colon v. Smith &Nephew, CCB-lS-lOSO_revision on July 7, 2014, filed January 2018; (3)
Cotten v. Smith & Nephew, CCB-17-2542_revision in December 2012, filed on September 1,
2017', (4) DeJohn v. Smith &Nephew, CCB-18-275_revision in October 2014, case filed in
January 2018 ; (5) Durdon er al v. Smith & Nephew, CCB-17-2612_-revision on August 12,
2011, filed on September 7, 2017; (6) Leung et al. v. Smith & Nephew, CCB-17-2508_revision
in November 2013, filed on August 30, 2017; (7) McCormic/r v. Smith & Nephew, CCB-17-
2814`_revision in February 2013, filed on September 21, 2017; (8) Palmquisr v. Smith &
Nephew, CCB-17-2282_revision surgery in September 2012, filed in July 2017; (9) Parrish v. d
Smith & Nephew, CCB-17-2682_revision on July 1, 2014, filed on September 8, 2017 .
Plaintiffs argue that New York statute CPLR § 214-c(4), the unknown cause exception,
applies to these claims Section 214-c(4) governs claims that are not filed within the three-year
statutory period because the cause of a putative plaintiffs injury is unknown CPLR § 214-c(4).
In these cases, if the plaintiff discovers the cause of the injury within five years after the injury

has been discovered, the plaintiff may bring the claim within one year of discovering the cause

 

14 Smith & Nephew has not challenged the timeliness of the breach of warranty claims brought by plaintiffs in: (l)
Colon v. Smith & Nephew, CCB-18-1080; (2) Cotten v. Smith & Nephew, CCB-l7-2542; (3) DeJohn v. Smith &

Nephew, CCB-18-275', (4) Leung et al. v. Smith & Nephew, CCB-l7-2508', or (5) Parrish v. Smith & Nephew, CCB-
17-2682. (Defs.’ Mot. Dismiss, Ex. C at n.l, ECF No. 795-5).

26

of the injury Id. But § 214-c(4) is only triggered if “technical, scientific or medical knowledge
and information sufficient to ascertain the cause of [the] injury had not been discovered
identified or determined” during the ordinary three-year statutory period which accrues at the
date of discovery of the injury. Id. Neither the putative plaintiff nor her doctors need have the
requisite knowledge to determine cause, instead the medical community writ large “must be able
to ascertain the cause of [the] injury.” Gt'ordano v. Market America, 15 N.Y.3d 590, 600-01 (Ct.
App. N.Y. 2010). And the Frye test of general acceptance governs this inquiry, so that cause can
be discovered at “the point at which expert testimony to the existence of the relationship would
be admissible in New York courts.” jul at 601-02. Because the plaintiffs have not raised a
palpable argument that this knowledge did not exist at the time their claims accrued this

provision does not apply, and the aforementioned claims are time-barred

Conclusion

For the reasons stated above, Smith & Nephew’s motion will be granted in part and
denied in part. Four complaints-Slajjford v. Smith & Nephew, CCB-18-708, Brr`t‘t v. Smith &
Nephew, CCB-l7-3421, Aaron v. Smith & Nephew, CCB-l7_-3503, and Morgan v. Smith &
Nephew, CCB-l7-3377_will be dismissed as untimely even based on the plaintiffs’ theory of
accrual Of the remaining states relevant to this motion, all but four apply a discovery rule that
requires a fact-intensive inquiry. Claims that arise in the States that employ a discovery rule
therefore will not be decided on a motion to dismiss15 Because Alabama, Idaho, Michigan, and
New York either do not employ a discovery rule that is applicable to the facts at hand or employ

a discovery rule that does not necessitate further factual inquiry, and the plaintiffs’ fraudulent

 

15 As to claims arising in California1 however, the motion to dismiss will be denied without prejudice to allow
plaintiffs the opportunity to amend their complaint

27

concealment claim is preempted the court can determine the timeliness of those claims based on
the face of the complaint alone As explained each of the claims Smith & Nephew identified
from these four states, save for the breach of warranty claims it has not challenged is time-

barred A separate order follows

 

/'/ g dt [/5/ j%

ate Catherine C. lilake
United States District Judge

28

